Title: From John Adams to Charles Francis Adams, 25 June 1816
From: Adams, John
To: Adams, Charles Francis



Dr Charles
Quincy June 25. 1816

I give you credit for finding time to write me in London where there are So many Objects to engage your Attention
So! you have Seen, the Lion in the Tower! And how many more, of your and my Fellow Creatures? Pray did you See, as I did, the Phyal of holy Oil, with which Kings are anointed? That little bottle and its Contents were to me the most curious Objects that I saw upon Tour Hill; made the greatest impression upon me while I was there, and have Suggested the most serious reflections every Since.
So! You have Seen Westminster Abbey! I wish, they would call it Westminster Temple, or Palace, or Castle, or Edifice or any thing rather than Abbey.
You was too young however to know the importance of the place. The Monuments of immortal Genius there deposited could not be fully venerated by a Child of your Age,
So! You have been to the Theatre! I have not learning enough to Speak of the Castle Spectre, or the Pitcairne Islands. Je n’en Seais rien. If you had Seen Othello, Lear, Mackbeth “Southerne Sure or Rowe” or Racine, Voltaire or Corneille I Should have understood you.
I must close this Letter in a more Serious manner. Your Uncle Smith the Husband of my only daughter is no more, The Father of your Cousin the Secretary of Legation, with whom I Sympathize.
It is impossible, that you Should live, without being compelled to study the Character and History of this good hearted, unfortunate Gentleman. The Vicissitudes of human Life have not been more exemplified in the Biography of Napoleon than in that of Col. Smith.
My dear Child! I can write no more than the / Name of
John Adams